Citation Nr: 1732598	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the cervical spasm.

2.  Entitlement to an initial disability rating in excess of 10 percent for the lumbar degenerative arthritis and degenerative disc disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for the right ankle tenosynovitis.

4.  Entitlement to an initial compensable disability rating for the right knee chondromalacia.

5.  Entitlement to an initial compensable disability rating for the sinusitis with allergic rhinitis.

6.  Entitlement to an initial compensable disability rating for the gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial compensable disability rating for the headaches.

8.  Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness or a chronic multi-symptom illness.

9.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee chondromalacia and/or the service-connected right ankle tenosynovitis, and to include as due to an undiagnosed illness or a chronic multi-symptom illness.

10.  Entitlement to service connection for a skin disorder (claimed as discoloration), to include as due to an undiagnosed illness or a chronic multi-symptom illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1991 and from September 1992 to May 2009.  The Veteran served in Southwest Asia during the Persian Gulf War and was awarded, in pertinent part, the Combat Action Ribbon and the Combat Action Badge.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for the cervical spine, lumbar spine, right ankle, right knee, sinusitis, GERD, and headaches.  The rating decision also denied the claims for service connection for a left shoulder disorder, left knee disorder, and a skin disorder.  The RO in St. Petersburg, Florida, currently has jurisdiction over the appeals.

In June 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his Board hearing, the Veteran testified that he had been treated at the VA Medical Centers (VAMCs) in Miami, Cape Coral, and Fort Myers, Florida, since his military discharge in 2009.  The claims file only contains VA treatment records from the Lee County Community-Based Outpatient Clinic (CBOC).  In August 2011 notes, the AOJ noted that the Veteran had treatment records at Bay Pines, Miami, and Heartland, Florida, VAMCs since 2009, but records of this treatment have not been associated with the claims file.  The March 2013 Statement of the Case (SOC) reports that they were electronically reviewed, but they were not associated them with the claims file.  These records are particularly pertinent to the left knee and left shoulder claims since the Veteran does not have current diagnoses and since he testified to current treatment for these disorders.  VA has a duty to insure that the records are associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran was last afforded VA examinations to determine the severity of his cervical spine, lumbar spine, right ankle, right knee, sinusitis, GERD, and headaches in January 2013.  At the June 2016 Board Hearing, the Veteran testified to worsening of his symptoms related to these service-connected disabilities.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, updated VA examinations are necessary.

The Veteran was afforded a VA examination in October 2008, which yielded a diagnosis of a rash, but did not include a nexus opinion.  The Veteran was provided another VA examination in January 2010.  The examiner diagnosed eczema and provided a negative nexus opinion.  However, the examiner did not address the currently reported tinea versicolor, as shown on his VAMC current problem list.  The Veteran was diagnosed with tinea versicolor in service in June 2005.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  Thus, since the Veteran had a current diagnosis of tinea versicolor for at least a portion of his appeal, the Veteran satisfies the requirement of a current diagnosis and a VA addendum medical opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all VA treatment records from the Miami, Cape Coral, and Fort Myers, Florida, VAMCs dated since May 2009 and the Lee County VA CBOC dated since February 2013.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spasm.  The claims file and a copy of this remand must be made available for review.  

The examination report must include ranges of motion of the cervical spine in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report any additional functional impairment due to weakened movement, excess fatigability, incoordination, pain, and flare-ups in terms of the additional range of motion loss estimated in degrees.  

The examiner should record the Veteran's reports of additional limitation of motion during flare-ups; and opine whether these reports are consistent with the disability shown on examination.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar degenerative arthritis and degenerative disc disease.  The claims file and a copy of this remand must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report any additional functional impairment due to weakened movement, excess fatigability, incoordination, pain, and flare-ups in terms of the additional range of motion loss estimated in degrees.  

The examiner should record the Veteran's reports of additional limitation of motion during flare-ups; and opine whether these reports are consistent with the disability shown on examination.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right ankle tenosynovitis.  The claims file and a copy of this remand must be made available for review.

The examination report must include ranges of motion of both ankles in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report any additional functional impairment due to weakened movement, excess fatigability, incoordination, pain, and flare-ups in terms of the additional range of motion loss estimated in degrees.  

The examiner should record the Veteran's reports of additional limitation of motion during flare-ups and opine whether the Veteran's reports are consistent with the disability shown on examination.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee chondromalacia.  The claims file and a copy of this remand must be made available for review.  All indicated tests should be performed and all findings should be reported in detail.

The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report any additional functional impairment due to weakened movement, excess fatigability, incoordination, pain, and flare-ups in terms of the additional range of motion loss estimated in degrees.  

The examiner should record the Veteran's reports of additional limitation of motion during flare-ups and opine whether the Veteran's reports are consistent with the disability shown on examination.

6.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected sinusitis with allergic rhinitis.  The claims file and a copy of this remand must be made available for review.

7.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected GERD.  The claims file and a copy of this remand must be made available for review.

8.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected headaches.  The claims file and a copy of this remand must be made available for review.

9.  After obtaining available VA treatment records, ask the examiner who provided the January 2010, VA skin examination and opinion; if the examiner is not available, a similarly qualified medical professional may provide the opinion; or if the VA examiner determines that it is necessary; schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed tinea versicolor.

The examiner should provide an opinion addressing whether it is at least as likely as not that the Veteran has had tinea versicolor at any time since 2009 (as shown in the Veteran's VAMC current problem list);

And if so, is tinea versicolor related to his active military service, to include the documented in-service complaints for rashes in January 1991 and November 1997 and tinea versicolor reported in June 2005.

The examiner must consider the Veteran's statements regarding the onset and history of symptoms of the disorder.  The absence of supporting clinical records is generally insufficient, by its reasons to reject the Veteran's reports.

The basis for the opinion should be fully explained.

10.  If and only if the newly obtained VA treatment records document a current left shoulder complaints or disability, schedule the Veteran for a VA examination to ascertain whether any current left shoulder disability is caused or aggravated by a disease or injury in service.

The examiner should provide an opinion addressing whether it is at least as likely as not that the Veteran's current left shoulder disability is related to his active military service, to include the documented in-service complaint in June 2005.  A current disability is one shown at any time since 2009, even if not shown on the most recent examination.

The examiner must consider the Veteran's statements regarding the onset of the disability and its symptoms.  The absence of supporting clinical records is, by itself, a legally insufficient reason to reject the Veteran's reports, unless the existence of the records would be medically expected.  

The examiner should provide reasons for the opinion.

11.  If and only if the VA treatment records document current left knee complaints or disability, schedule the Veteran for another VA examination to ascertain whether any current left knee disability is caused or aggravated by a disease or injury in service.

The examiner should provide opinions addressing the following:

(a)  Is it at least as likely as not that the Veteran has a current left knee disability is related to his active military service, to include the documented in-service complaints in May 1991, October 2000, and June 2005?  A current disability is one shown at any time since 2009, even if not shown on the most recent VA examination.

(b)  Is it at least as likely as not that the Veteran's current left knee disability is caused or aggravated by the service-connected right ankle tenosynovitis?

(c)  Is it at least as likely as not that the current left knee disability is caused or aggravated by the service-connected right knee chondromalacia?

The examiner must consider the Veteran's statements regarding the onset and history of the symptoms of the disability.  

The basis for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

12.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

